Case 1:19-cv-00279-JLS-HBS Document 1-1 Filed 03/01/19 Page 1 of 2
       Case 1:19-cv-00279-JLS-HBS Document 1-1 Filed 03/01/19 Page 2 of 2




                                        APPENDIX:
                                   NAMES OF DEFENDANTS

COLGATE-PALMOLIVE COMPANY;
CVS PHARMACY, INC.;
CYPRUS AMAX MINERALS COMPANY, Individually, Doing Business As, and As Successor
to Metropolitan Talc Co., Inc., United Sierra Talc Co., Vermont Talc Co., Windsor Minerals
Inc., Cyprus Mines Corporation, Cyprus Minerals Company, and Charles Mathieu Inc.;
GIANT, LLC;
JOHNSON & JOHNSON;
JOHNSON & JOHNSON HEALTH AND WELLNESS SOLUTIONS, INC.;
JOHNSON CONSUMER COMPANIES, INC.;
REVLON HOLDINGS, INC., Individually and as Successor to Revlon Inc. and Revlon
Consumer Products Corporation;
 RIO TINTO LTD., Individually, doing business as and as Successor to Talco e Grafite Val
Chisone, Societa Talco e Grafite Val, Luzenac Val Chisone, Rio Tinto Minerals Group, Luzenac
Val Chisone, Rio Tinto PLC, Luzenac America Inc., Luzenac Inc., Luzenac Group, Rio Tinto
Talc Ltd., Luzenac Group, United Sierra Talc Co., and Talco Val Chisone;
RIO TINTO AMERICA, INC., Individually and as Successor to Rio Tinto America Holdings,
Inc., Luzenac America Inc., Luzenac Inc., Rio Tinto Talc Limited, Luzenac Canfield, Inc.,
Nishon Mistron Co., Ltd., U.S. Talc Company, Windsor Minerals Inc., Luzenac Western Source
Corporation, Luzenac Val Chisone S.p.A., Talco e Grafite Val Chisone Company, Talco e
Grafite, American Talc Company, Inc., Metropolitan Talc Company, Inc., Resource Processors,
Inc., Cyprus Mines Corp., Cyprus Industrial Minerals Co. a division of Cyprus Mines
Corporation and the wholly-owned subsidiary of Cyprus Minerals Co., Vermont Talc Co.,
Windsor Minerals Inc., Cyprus Windsor Minerals Corporation, Cyprus Talc Corporation, Cyprus
Windsor Minerals Corporation and its subsidiary Cyprus Western Source Corporation, Green
Mountain Talc Corporation, RTZ America, Inc., Cyprus Amax Minerals Corporation, RTZ
Corporation PLC, Rio Tinto Minerals Inc., a wholly-owned subsidiary of Rio Tinto America
Inc., Rio Tinto Industrial Minerals, Montana Talc Company, Inc.;
RIO TINTO MINERALS INC., Individually, doing business as and as Successor to United
Sierra Talc Co.; and
WHITTAKER, CLARK & DANIELS, INC.




10885265
